



Exhibit 10.2






FORM OF
STOCK OPTION AGREEMENT
20__ GRANT
[for grants made on or after March 1, 2019]




THIS AGREEMENT, dated as of March 1, 20__, (“Grant Date”) is between Mastercard
Incorporated, a Delaware Corporation (“Company”), and you (the “Employee”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).
WHEREAS, the Company has established the Plan, the terms of which Plan, but not
the standard terms and conditions of Section 6.4, are made a part hereof;
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (“Committee”) has approved this grant under the terms
of the Plan;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Grant of Stock Options.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee a nonqualified stock option (“Stock
Option”) to purchase from time to time all or any part of the number of common
shares of the Company’s Class A Common Stock (“Common Shares”) reflected in the
Employee’s grant statement, the terms of which grant statement are incorporated
as part of this Agreement, at a price per share equal to 100 percent of the Fair
Market Value of the Common Shares (the closing price) on the Grant Date.
2.    Exercise.
This Stock Option is exercisable from the date and to the extent that the
Employee’s interest in the Stock Option is vested, but in no event earlier than
seven months after the Grant Date (other than in the case of the Employee’s
death, as set forth in Section 3(b) below), until the date the term of the Stock
Option expires under Section 4 below. The Employee’s interest in the Stock
Option may be exercised only by delivering notice of exercise, in the form
prescribed by the Company, to the Company or its designated agent, and paying
the full exercise price for the shares and the full amount of any Tax-Related
Items required to be withheld. Unless otherwise set forth in an addendum to this
Agreement for Participants who work or reside in or relocate to a country
outside the United States (“Addendum”), the exercise price may be paid by
delivery of cash or a certified check, delivery of Common Shares already owned
by the Employee, or by delivery of cash by a broker-dealer as a “cashless”
exercise. Special rules will apply to the payment of the exercise price by
Participants who are subject to Securities and Exchange Commission Rule 16b-3.
Common Shares issued on exercise of the Stock Option shall be unrestricted
Common Shares. As a condition of the Employee’s right to exercise the Stock
Option, the Employee shall be required to execute and comply with any Mastercard
LTIP Non-Competition Agreement that the Company requires for the Employee to be
eligible to participate in the Plan and to execute any other documents required
by the Committee pursuant to this Agreement.
3.    Vesting.
(a)    Subject to (b) and (c) below, the interest of the Employee in the Stock
Option shall vest 25 percent on each of the first, second, third, and fourth
anniversaries of the Grant Date, conditioned upon the Employee’s continued
employment with the Company or an Affiliated Employer as of each vesting date.
In the event of the Employee’s Termination of Employment with the Company or an
Affiliated Employer for any reason other than as set forth in (b) or (c),
unvested Units shall be forfeited. A transfer of Employee’s employment among the
Company and any Affiliated Employer shall not be treated as a Termination of
Employment hereunder.





--------------------------------------------------------------------------------





(b)    In the event that the Employee’s employment with the Company or an
Affiliated Employer terminates by reason of the Employee’s death after the Grant
Date, 100 percent of the Employee’s interest in the Stock Option shall vest and
become immediately exercisable. In the event of the Employee’s Termination of
Employment with the Company or an Affiliated Employer due to Disability or
Retirement seven months or longer after the Grant Date, unless circumstances
exist at the time of Termination of Employment that would constitute Cause, the
Employee’s interest in the Stock Option shall continue to vest and become
exercisable as if there was no Termination of Employment.
(c)    In the event of the Employee’s Termination of Employment by the Company
or an Affiliated Employer, or successor thereto, without Cause six months
preceding or two years following a Change in Control, 100 percent of the
Employee’s then unvested interest in the Stock Option shall vest upon the later
of the Employee’s termination date or the Change in Control.
4.    Term and Termination.
The Stock Option shall expire on the earlier of (i) the tenth anniversary of the
Grant Date, or (ii) in the case of a Stock Option that has vested at the time of
an Employee’s Termination of Employment other than by death, Disability, or
Retirement, 120 days from the date of the Employee’s Termination of Employment.
In the event an Employee’s Termination of Employment is due to death,
Disability, Retirement, or is in connection with a Change in Control under the
circumstances specified in Section 3(c) above, the Stock Option shall expire on
the tenth anniversary of the Grant Date. Expiration on a date shall occur as of
the closing time of regular trading on the market on which the Company’s Common
Shares are traded on that date or, if that date is not a date on which such
market is open for trading, as of the closing time of regular trading on the
market on which the Company’s Common Shares are traded on the immediately
preceding trading date. The Employee is solely responsible for any election to
exercise the Stock Option, and the Company has no obligation to provide notice
to the Employee of any matter, including, but not limited to, the date the Stock
Option terminates. Neither the Company nor any Affiliated Employer has any
liability in the event of the Employee’s failure to timely exercise any vested
Stock Option prior to its expiration.


5.    Transfer Restrictions.
Other than by will or by the laws of descent and distribution, the Stock Option
may not be sold, assigned, margined, transferred, encumbered, conveyed, gifted,
hypothecated, pledged, or otherwise disposed of and may not be subject to lien,
garnishment, attachment or other legal process, except as expressly permitted by
the Plan. During the Employee’s lifetime, the Stock Option is exercisable only
by the Employee.
6.    Stockholder Rights.
Prior to the time that the Company has issued Common Shares on an Employee’s
exercise of the Employee’s interest in his or her Stock Option, the Employee
will not be deemed to be the holder of, or have any of the rights of a holder
with respect to, any Common Shares deliverable with respect to such Stock
Option.
7.    Changes in Stock.
In the event of any change with respect to outstanding Common Shares
contemplated by Section 4.6(1) of the Plan, the Stock Option may be adjusted in
accordance with Section 4.6(1) of the Plan.
8.    Compliance with Law.
No Common Shares will be delivered to the Employee upon the Employee’s exercise
of his or her interest in the Stock Option unless counsel for the Company is
satisfied that such delivery will be in compliance with all applicable laws,
including, without limitation, any rule, regulation or procedure of the U.S.
national securities exchange upon which the Company’s Common Shares are traded
or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or an Affiliated Employer.
9.    Death of Employee.
In the event of the Employee’s death, the Stock Option shall be exercisable by
the executor or administrator of the Employee’s estate or the person to whom the
Stock Option has passed by will or the laws of descent and distribution in
accordance with Section 5 of this Agreement.





--------------------------------------------------------------------------------





10.    Taxes.
The Employee shall be liable for any and all taxes, including income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (“Tax-Related Items”), arising out of the transfer of Common
Shares on exercise of the Stock Option or any other taxable event in connection
with the Stock Option.
Prior to any such taxable event, the Employee (or the Employee’s estate) shall
pay or make adequate arrangements satisfactory to the Company or, if different,
the Employee’s employer (the “Employer”) to meet the Company’s or the Employer’s
withholding obligations for Tax-Related Items. In this regard, the Employee may
satisfy such Tax-Related Items obligations by delivery of cash or a certified
check or delivery of cash by a broker-dealer as part of a “cashless” exercise.
The Company is also authorized to deduct from the total number of Common Shares
the Employee is to receive on exercise of the Stock Option, a number of Common
Shares with a total value equal to the amount necessary to satisfy any such
withholding obligation at the minimum applicable withholding rate or, to the
extent permitted by the Plan and applicable accounting principles, up to the
maximum applicable withholding rate. If the Tax-Related Items withholding is
satisfied by withholding in Common Shares, for tax purposes, the Employee is
deemed to have been issued the full number of Common Shares subject to the
exercised Stock Option, notwithstanding that a number of the Common Shares are
held back solely for the purpose of paying the Tax-Related Items.
Alternatively, provided the Employee is not subject to Securities and Exchange
Commission Rule 16b-3, the Company may sell or arrange for the sale of a
sufficient number of Common Shares issued to the Employee upon exercise of the
Stock Option to meet the Tax-Related Items withholding obligation, in which
case, the Company may withhold or account for Tax-Related Items by considering
maximum applicable rates and the Employee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Share
equivalent.
The Employee agrees to pay to the Company or the Employer, including through
withholding from the Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer, any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Employee’s participation in the Plan that cannot be satisfied by
the means previously described.
Finally, the Employee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Employee is and remains the Employee’s
responsibility, regardless of any withholding by the Company or the Employer,
and that the Company and the Employer: (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Option, including the grant of the Stock Option, the
vesting of the Stock Option, the exercise of the Stock Option, the subsequent
sale of any Common Shares acquired pursuant to the Stock Option, or the receipt
of any dividends; and (b) do not commit to structure the terms of the grant or
any aspect of the Stock Option to reduce or eliminate the Employee’s liability
for Tax-Related Items. The Company may refuse to issue or deliver the Common
Shares, or the proceeds of the sale of Common Shares, if the Employee fails to
comply with the Employee’s obligations in connection with the Tax-Related Items.
11.    Discretionary Nature of Plan.
The Employee acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of a Stock Option under the Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of a Stock Option, other awards under the Plan, or benefits in lieu of
such awards in the future. Future grants, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of any grant, the
number of Stock Options granted, and vesting provisions.
12.    Section 409A.
The Stock Option is not intended to provide for a “deferral of compensation”
within the meaning of Section 409A of the Internal Revenue Code (“Section 409A”)
and shall be interpreted, administered and construed in a manner consistent with
that intent. To the extent the Company determines that this Agreement is subject
to Section 409A, but does not conform with the requirements of Section 409A the
Company may at its sole discretion amend or replace the Agreement to cause the
Agreement to be exempt from or comply with Section 409A. The Company makes no
representation that the Agreement is exempt from or complies with Section 409A
and makes no undertaking to preclude Section 409A from applying to the
Agreement. The Company will have no liability to the Employee or to any other
party if the Agreement that is intended to be exempt from or compliant with
Section 409A is not so exempt or compliant or for any action taken by the
Company with respect thereto.





--------------------------------------------------------------------------------





13.    Consent to On-Line Grant and Acceptance.
The Employee acknowledges and agrees that, as a term of this Stock Option grant,
any grant, communication, acceptance of such grant, or exercise of such grant,
is permitted to be made and processed through the on-line system operated and
maintained for this purpose. The Employee further acknowledges and agrees that
execution of any documents through such system shall have the same force and
effect as if executed in writing.
14.    Recoupment Policy.
As an additional condition of receiving the Stock Option, the Employee agrees
that the Stock Option and any benefits the Employee may receive hereunder shall
be subject to forfeiture and/or repayment to the Company: (a) to the extent
required under the terms of any recoupment or “clawback” policy adopted by the
Company and in effect as of the Grant Date; (b) to comply with any recoupment
requirement imposed under applicable laws, rules, regulations or stock exchange
listing standards, including, without limitation pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010; and/or (c) in
the event the Employee engages in misconduct which has or might reasonably be
expected to have material reputational or other harm to the Company, provided
that in such case the Company will not seek to recover Stock Options for which
the final vesting date occurred more than three years before the date the
detrimental behavior was discovered or the date the full impact of the
misconduct was known, as determined by the Committee. A recovery under this
Section 14 can be made by withholding compensation otherwise due to the
Employee, by cancelling vested or unvested Stock Options or by such other means
determined appropriate by the Committee. The Recoupment Policy set forth in this
Section 14 shall be applied by the Committee, at its discretion, to the maximum
extent permitted under applicable law.
15.    Miscellaneous.
(a)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(b)    Any notice required or permitted hereunder that is not covered by Section
13 above shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
EVP, Total Rewards.
(c)    Neither the Plan nor this Agreement nor any provisions under either shall
be construed so as to grant the Employee any right to remain in the employ of
the Company or an Affiliated Employer. Neither the Plan nor this Agreement shall
interfere with the rights of the Company or an Affiliated Employer, as
applicable, to terminate the employment of the Employee and/or take any
personnel action affecting the Employee without regard to the effect which such
action may have upon the Employee as a recipient or prospective recipient of any
benefits under the Plan or this Agreement.


The value of the Stock Option granted hereunder is an extraordinary item of
compensation outside the scope of the Employee’s terms and conditions of
employment and/or employment contract, if any. As such, the Stock Options
granted hereunder are not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.
(d)    The Company reserves the right to impose other requirements on the Stock
Option, any Common Shares acquired or payment made pursuant to the Stock Option,
and the Employee’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable. Such requirements may include (but are not limited to) requiring
the Employee to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.
(e)    Notwithstanding any provisions in this Agreement, the Stock Option will
be subject to any country-specific terms set forth in the Addendum for the
Employee’s country of residence or employment. Moreover, if the Employee
relocates to one of the countries included in the Addendum, the terms for such
country will apply to the Employee, to the extent the Company determines that
the application of such terms is necessary or advisable. The Addendum
constitutes part of this Agreement.





--------------------------------------------------------------------------------





(f)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Further, upon a determination that any term or other provision of this Agreement
is illegal or otherwise incapable of being enforced, such term or other
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the illegal or
unenforceable term or provision.
(g)    This Agreement, along with the incorporated grant statement, an executed
Mastercard LTIP Non-Competition Agreement, and any special provisions for the
Employee’s country of residence or employment, as set forth in the applicable
Addendum, constitutes the entire agreement of the parties with respect to the
subject matter hereof.




By ___________________________________
Name:
Title:







